


110 HRES 1057 IH: Commemorating the 25th anniversary of

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1057
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Lamborn (for
			 himself, Mr. Franks of Arizona,
			 Mr. Sessions,
			 Mr. Marshall,
			 Mr. Brady of Texas,
			 Mr. King of Iowa,
			 Mrs. Cubin,
			 Mr. Goode,
			 Mr. Feeney,
			 Mr. Broun of Georgia,
			 Mrs. Drake,
			 Mr. Kline of Minnesota,
			 Mr. Burton of Indiana,
			 Mrs. Bachmann,
			 Mr. Kingston, and
			 Mr. Wilson of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Commemorating the 25th anniversary of
		  President Ronald Reagan’s Strategic Defense Initiative speech.
	
	
		Whereas on March 23, 1983, President Ronald Reagan
			 delivered a speech regarding the nuclear and ballistic missile threat posed by
			 the Soviet Union and proposed the development of new technology to counter this
			 threat;
		Whereas March 23, 2008, marks the 25th anniversary of this
			 landmark speech;
		Whereas President Reagan believed our security is based on
			 being prepared to meet all threats;
		Whereas President Reagan envisioned a defensive,
			 non-nuclear capability to intercept and destroy strategic nuclear missiles
			 before they reached the United States or our allies;
		Whereas President Reagan envisioned these defenses to
			 significantly reduce any incentive that an adversary may have to threaten
			 attack against the United States or our allies;
		Whereas the goal of this speech has been realized through
			 efforts of dedicated Americans, who have been instrumental in developing the
			 ballistic missile defense technologies and systems that protect the
			 Nation;
		Whereas the capability of the Nation’s missile defenses
			 was successfully put on alert in response to the July 2006 North Korean missile
			 launches and was successfully demonstrated on February 21, 2008, when a
			 Standard Missile-3 rocket fired from the USS Lake Erie intercepted a disabled
			 National Reconnaissance Office satellite;
		Whereas ballistic missile defense technology continues to
			 be developed, tested, and operationally deployed by the United States and our
			 allies and friends;
		Whereas the Missile Defense Agency and the Armed Forces of
			 the United States stand ever vigilant to counter foreign aggression;
		Whereas the United States ballistic missile defense system
			 may deter and devalue the missiles of those who would threaten the peace and
			 security of America and our allies and friends; and
		Whereas the integrated ballistic missile defense system is
			 a key portion of our national defense: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 unique vision and tireless efforts of President Ronald Reagan to promote peace
			 and security; and
			(2)commemorates the
			 25th anniversary of President Ronald Reagan’s speech on the Strategic Defense
			 Initiative.
			
